DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Holshouser on April 29, 2022.
The application has been amended as follows: 

1. (Currently Amended) A rotor assembly for a piece of rotational equipment, the rotor assembly comprising:
a rotor disk configured to rotate about a rotational axis, the rotor disk comprising a first rotor attachment member comprising a first mount slot and a second rotor attachment member comprising a second mount slot, the rotor disk further comprising an outer diameter surface extending between the first rotor attachment member and the second rotor attachment member;
a rotor blade comprising an airfoil, a platform, a first mount retained within the first mount slot, and a second mount retained within the second mount slot, the platform comprising an inner platform surface facing the outer diameter surface of the rotor disk, wherein the rotor disk and the rotor blade define a circumferential portion of a circumferentially-extending cavity between the inner platform surface, the outer diameter surface of the rotor disk, the first rotor attachment member, and the second rotor attachment member; and
a seal disposed within the circumferentially-extending cavity, the seal comprising at least one sealing ring disposed about the rotational axis, the at least one sealing ring in contact with the inner platform surface of the platform and radially spaced from the outer diameter surface of the rotor disk

2. (Original) The rotor assembly of claim 1, wherein each of the first rotor attachment member and the second rotor attachment member extend radially outward from the outer diameter surface of the rotor disk to respective first and second distal ends adjacent the inner platform surface of the platform.

3. (Original) The rotor assembly of claim 2, wherein the first mount slot and the second mount slot extend a first radial distance from the respective first and second distal ends toward the outer diameter surface of the rotor disk and wherein the first mount slot and the second mount slot are spaced from the outer diameter surface of the rotor disk by a second radial distance.

4. (Original) The rotor assembly of claim 1, wherein the circumferentially-extending cavity comprises an axial width extending from the first rotor attachment member to the second rotor attachment member and a radial height extending from the outer diameter surface of the rotor disk to the inner platform surface of the platform.

5. (Canceled).

6. (Canceled).

7. (Previously Presented) The rotor assembly of claim 1, wherein the at least one sealing ring is biased in a radially outward direction.

8. (Previously Presented) The rotor assembly of claim 1, wherein the at least one sealing ring is in contact with a cavity-facing surface of one or both of the first rotor attachment member and the second rotor attachment member.

9. (Previously Presented) The rotor assembly of claim 1, wherein the at least one sealing ring comprises a first sealing ring and a second sealing ring axially adjacent the first sealing ring.

10. (Original) The rotor assembly of claim 9, wherein the first sealing ring is axially spaced from the second sealing ring.

11. (Original) The rotor assembly of claim 10, wherein the inner platform surface of the platform comprises two axially-adjacent recesses, the first sealing ring disposed in a first recess of the two axially-adjacent recesses and the second sealing ring disposed in a second recess of the two axially- adjacent recesses.

12. (Withdrawn) The rotor assembly of claim 9, wherein the first sealing ring and the second sealing ring axially overlap one another.

13. (Withdrawn) The rotor assembly of claim 12, wherein the inner platform surface of the platform includes a recess extending axially between the first mount and the second mount, the first sealing ring and the second sealing ring disposed in the recess.

14. (Currently Amended) A compressor for a gas turbine engine, the compressor comprising:
a stator assembly comprising at least one circumferential row of stator vanes;
a rotor assembly configured to rotate relative to the stator assembly about a longitudinal centerline of the gas turbine engine, the rotor assembly comprising:
a rotor disk comprising a first rotor attachment member comprising a first mount slot and a second rotor attachment member comprising a second mount slot, the rotor disk further comprising an outer diameter surface extending between the first rotor attachment member and the second rotor attachment member;
a rotor blade comprising an airfoil, a platform, a first mount retained within the first mount slot, and a second mount retained within the second mount slot, the platform comprising an inner platform surface facing the outer diameter surface of the rotor disk, wherein the rotor disk and the rotor blade define a circumferential portion of a circumferentially-extending cavity between the inner platform surface, the outer diameter surface of the rotor disk, the first rotor attachment member, and the second rotor attachment member; and
a seal disposed within the circumferentially-extending cavity, the seal comprising at least one sealing ring disposed about the rotational axis, the at least one sealing ring in contact with the inner platform surface of the platform and radially spaced from the outer diameter surface of the rotor disk; 
wherein each of the first rotor attachment member and the second rotor attachment member extend radially outward from the outer diameter surface of the rotor disk to respective first and second distal ends adjacent the inner platform surface of the platform, wherein the first mount slot and the second mount slot extend a first radial distance from the respective first and second distal ends toward the outer diameter surface of the rotor disk, and wherein the first mount slot and the second mount slot are spaced from the outer diameter surface of the rotor disk by a second radial distance.

15. (Canceled).

16. (Canceled).

17. (Previously Presented) The compressor of claim 14, wherein the at least one sealing ring comprises a first sealing ring and a second sealing ring axially adjacent the first sealing ring.

18. (Previously Presented) A method for assembling a rotor assembly for a piece of rotational equipment, the method comprising:
radially inserting a rotor blade into a rotor disk comprising a first rotor attachment member comprising a first mount slot and a second rotor attachment member comprising a second mount slot, the rotor disk further comprising an outer diameter surface extending between the first rotor attachment member and the second rotor attachment member; and
axially inserting a first mount of the rotor blade into the first mount slot and a second mount of the rotor blade into the second mount slot, the rotor blade comprising an airfoil and a platform comprising an inner platform surface facing the outer diameter surface;
wherein the rotor disk and the rotor blade define a circumferential portion of a circumferentially-extending cavity between the inner platform surface, the outer diameter surface, the first rotor attachment member, and the second rotor attachment member, the method further comprising:
inserting a seal into the circumferentially-extending cavity before the step of radially inserting the rotor blade into the rotor disk, the seal comprising a first sealing ring and a second sealing ring axially adjacent the first sealing ring within the circumferentially-extending cavity.

19. (Canceled).

20. (Previously Presented) The method of claim 18, further comprising axially and radially compressing the first sealing ring and the second sealing ring after the step of inserting the seal into the circumferentially-extending cavity and before the step of radially inserting the rotor blade into the rotor disk.
Allowable Subject Matter
Claims 1-4, 7-14, 17-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner agrees that there is insufficient evidence to modify the seals of Rudolph applied to Ledwith based on Tiemann due to the reasons discussed by the applicant on page 10 paragraph 3 to page 11 paragraph 3.  The teachings of Tiemann were used to dispose the seals within the circumferentially-extending cavity described by the other limitations in the claim.  Since the teachings of Tiemann cannot be applied to the combination of Ledwith and Tiemann and other prior art does not teach the claim limitations, claim 1 is allowable.  Claim 14 is similarly allowable with additional limitations from claims 2 and 3 also incorporated in comparison to claim 1.  Claim 18 is allowed for the reasons discussed on page 12 of the non-final rejection of August 26, 2021.  Dependent claims for claims 1, 14, and 18 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745